DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paynter et al. (US 2019/0312394) in view of Schoenfeld et al. (US 10,461,463).
Regarding claim 1, Paynter et al. discloses a ganged connector assembly 440, 1240 comprising: first, second, third and fourth coaxial cables 442, 1242 (see abstract, paragraph [0102], [0124] and fig. 26, 46); first, second, third and fourth coaxial connectors 410, 1210  each of the coaxial connectors connected with a corresponding one of the coaxial cables; a shell 460, 1260  surrounding the coaxial connectors, the shell configured to electrically isolate each of the coaxial connectors from the other coaxial connectors, wherein the coaxial connectors are arranged in a generally square pattern (see paragraph [0102], [0124] and fig. 26, 44); and a strain relief boot comprising: a cover 462 around portions of the coaxial cables and the coaxial connectors; and braces 1270 that reside within the cover, the braces being positioned between the coaxial connectors.
However, Paynter et al. does not disclose a strain relief boot comprising: first and second cover pieces that are assembled to create a cover around portions of the coaxial cables and the coaxial 
Schoenfeld et al. discloses a strain relief boot comprising: first and second cover pieces 31, 34 that are assembled to create a cover 3 around portions of the coaxial cables 2, 2’ and the coaxial connectors; and first and second braces 1, 1’ that reside within the cover, the first brace being positioned between first and second of the coaxial connectors, and the second brace being positioned between third and fourth of the coaxial connectors (see paragraphs [0078]-[0082] and fig. la-1c).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Schoenfeld’s et al. design of cover pieces and braces for Paynter et al. strain relief, wherein strain relief boot comprising: first and second cover pieces that are assembled to create a cover around portions of the coaxial cables and the coaxial connectors; and first and second braces that reside within the cover, the first brace being positioned between first and second of the coaxial connectors, and the second brace being positioned between third and fourth of the coaxial connectors to provide required configuration.
Regarding claim 2, Paynter et al. discloses each of the coaxial connectors includes a radial projection 1669, and wherein each of the first and second cover pieces includes a recess 1670 in an inner surface thereof, and wherein each of the radial projections is received in one of the recesses, and wherein the projections and recesses are configured to permit limited relative axial movement between each of the coaxial connectors and the cover (see paragraph [0129] and fig. 62-64).
Regarding claim 3, Paynter et al. discloses each of the first and second braces 1270 includes two capture sections 1275, wherein the capture sections of the first brace engage the first and second coaxial cables, and the capture sections of the second brace engage the third and fourth coaxial cables (see paragraph [0122] and fig. 48).

Regarding claim 5, Schoenfeld et al. discloses each of the first and second braces includes two wings, and wherein the first and second cover pieces engage one of the wings of each of the first and second braces (see paragraphs [0078]-[0082] and fig. la-1c).
Regarding claim 6, Schoenfeld et al. discloses the first cover piece has first assembly features, and the second cover piece has second assembly features that complement the first assembly features to maintain the first and second cover pieces as a cover (see paragraphs [0078]-[0082] and fig. la-1c).
Regarding claim 7, Paynter et al. discloses a ganged connector assembly 440, 1240, comprising: first, second, third, fourth and fifth coaxial cables 442, 1242 (see abstract, paragraph [0102], [0124] and fig. 26, 46); first, second, third, fourth and fifth coaxial connectors 410, 1210 , each of the coaxial connectors connected with a respective coaxial cable; a shell  460, 1260 surrounding the coaxial connectors, the shell configured to electrically isolate each of the coaxial connectors from the other coaxial connectors, wherein the coaxial connectors are arranged in a generally cruciform pattern, wherein the fifth coaxial connector is positioned in the center of the pattern; and a strain relief boot comprising: a cover around portions of the coaxial cables and the coaxial connectors; and braces that reside within the cover.
However, Paynter et al. does not disclose a strain relief boot comprising: first and second cover pieces that are assembled to create a cover around portions of the coaxial cables and the coaxial connectors; and first and second braces that reside within the cover, the first brace being positioned between adjacent the fifth coaxial connector and between the first and second coaxial connectors, and the second brace being positioned adjacent the fifth coaxial connector opposite the first brace and between the third and fourth coaxial connectors.

It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Schoenfeld’s et al. design of cover pieces and braces for Paynter et al. strain relief, wherein a strain relief boot comprising: first and second cover pieces that are assembled to create a cover around portions of the coaxial cables and the coaxial connectors; and first and second braces that reside within the cover, the first brace being positioned between adjacent the fifth coaxial connector and between the first and second coaxial connectors, and the second brace being positioned adjacent the fifth coaxial connector opposite the first brace and between the third and fourth coaxial connectors to provide required configuration.
Regarding claim 8, Paynter et al. discloses each of the first, second, third, and fourth coaxial connectors includes a radial projection 1669, and wherein each of the first and second cover pieces includes a recess 1670 on an inner surface thereof, and wherein each of the radial projections is received in one of the recesses, and wherein the projections and recesses are configured to permit limited relative axial movement between the first, second, third, and fourth coaxial connectors and the cover (see paragraph [0129] and fig. 62-64).
Regarding claim 9, Paynter et al. discloses each of the first and second braces 1270 includes two capture sections 1275, wherein the capture sections of the first brace engage the first and second 
Regarding claim 10, Paynter et al. discloses the first cover section engages the first and fourth coaxial cables, and the second cover section engages the second and third coaxial cables (see fig. 46).
Regarding claim 11, Paynter et al. discloses each of the first and second cover pieces includes a ridge 1265, and wherein each of the ridges engages one of the capture sections of each of the first and second braces (see paragraph [0121] and fig. 46).
Regarding claim 12, Schoenfeld et al. discloses each of the first and second braces includes two wings, and wherein the first and second cover pieces engage one of the wings of each of the first and second braces (see paragraphs [0078]-[0082] and fig. la-1c).
Regarding claim 13, Schoenfeld et al. discloses the first cover piece has first assembly features, and the second cover piece has second assembly features that complement the first assembly features to maintain the first and second cover pieces as a shell (see paragraphs [0078]-[0082] and fig. la-1c).
Regarding claim 14, Schoenfeld et al. discloses the fifth coaxial cable is of a smaller diameter than the first second, third and fourth coaxial connectors, and wherein the fifth coaxial cable is connected with the fifth coaxial connector (see paragraphs [0078]-[0082] and fig. la-1c).
Regarding claim 15, Paynter et al. discloses a method of assembling a strain relief boot on a ganged connector assembly 440, 1240, comprising: providing a ganged connector assembly comprising: first, second, third and fourth coaxial cables 442, 1242 (see abstract, paragraph [0102], [0124] and fig. 26, 46); first, second, third and fourth coaxial connectors 410, 1210 , each of the coaxial connectors connected with a respective one of the coaxial cables; and 10Attorney Docket No. 9833.4435 a shell 460, 1260 surrounding the coaxial connectors, the shell configured to electrically isolate each of the coaxial connectors from the other coaxial connectors, wherein the coaxial connectors are arranged in a generally square pattern (see paragraph [0102], [0124] and fig. 26, 44).

Schoenfeld et al. discloses inserting a first brace 1 between the first and second coaxial connectors; inserting a second brace 1’ between the third and fourth coaxial connectors; and assembling a cover 3 from first 31 and second 34 cover pieces, the first cover piece engaging the first and second braces and the first and fourth coaxial connectors, and the second cover piece engaging the first and second braces and the second and third coaxial connectors (see paragraphs [0078]-[0082] and fig. la-1c).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Schoenfeld’s et al. design of cover pieces and braces for Paynter et al. strain relief, wherein inserting a first brace between the first and second coaxial connectors; inserting a second brace between the third and fourth coaxial connectors; and assembling a cover from first and second cover pieces, the first cover piece engaging the first and second braces and the first and fourth coaxial connectors, and the second cover piece engaging the first and second braces and the second and third coaxial connectors to provide required configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	10/30/2021.
/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831